UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6116



WILLIE JOE WILLIAMS,

                                                 Plaintiff - Appellant,

          versus


HUE BUTLER;   GEDDES   D.   ANDERSON;   JAMES   T.
COURSEY,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:05-cv-01072-DCN)


Submitted: March 23, 2006                        Decided: March 31, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Joe Williams, Appellant Pro Se. Donna Seegars Givens, WOODS
& GIVENS, LLP, Lexington, South Carolina; Geddes D. Anderson,
Greenwood, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Willie Joe Williams appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.           We have reviewed

the record and find no reversible error.       Accordingly, although we

grant Williams’s motion for leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court.            See Williams

v.   Butler,   No.   6:05-cv-01072-DCN    (D.S.C.   Jan.   5,   2006).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -